Citation Nr: 0033743	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1988.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's range of motion in the right hip is zero to 
125 degrees with some deep pain at full extension, there is 
right hip greater troch bursitis with possible mild hip 
arthritis, and the right hip disorder does not manifest more 
than slight disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right hip disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5251, 5252, 5253, 5255 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an evaluation in excess of 10 
percent is warranted for his right hip disability symptoms.  
He reports that the right hip disorder manifests pain, and he 
notes that a private doctor has indicated that he has 
possible arthritis in the hip.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Because the veteran has undergone 
a VA joint examination and he testified at an RO hearing in 
October 1999, the Board is satisfied that the duty to assist 
the veteran has been fulfilled and no further assistance is 
required pursuant to 38 U.S.C.A. § 5107 (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  
Regulations require that, where there is a question as to 
which of two ratings is to be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 
7 Vet. App. 55 (1994), that the present level of disability 
is of primary importance is not applicable.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Therefore, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Id. at 125.  Because of the reasons 
set forth below, the Board has determined that a staged 
rating should be used to adequately account for the veteran's 
disability picture.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

A private treatment record shows that the veteran may have 
had mild arthritis in the right hip.  The Board will 
therefore consider Diagnostic Code 5003.  That Code provides 
that degenerative arthritis (hypertrophic or osteo-arthritis) 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Codes for the 
specific joint or joints involved (Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation for degenerative arthritis 
(hypertrophic or osteo-arthritis) is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1):  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with the ratings based on limitation of motion.  Note (2):  
The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under DC's 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a, Code 5003.

The Board will consider all Diagnostic Codes that could be 
applicable to the veteran's right hip disorder, including 
Codes 5251, 5252, 5253, and 5255.  Under Code 5251, 
limitation of extension of the thigh to five degrees warrants 
a 10 percent evaluation, the only schedular rating available 
under that Code.  38 C.F.R. § 4.71, Code 5251.  Pursuant to 
Code 5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation, limitation to 30 degrees 
warrants a 20 percent evaluation, limitation to 20 degrees 
warrants a 30 percent evaluation, and limitation to 10 
degrees warrants a 40 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Code 5252.

Code 5253 governs impairment of the thigh.  Specifically, a 
10 percent evaluation is warranted for limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg.  
Limitation of adduction of the thigh, cannot cross legs, 
warrants a 10 percent evaluation.  Limitation of abduction of 
the thigh, motion lost beyond 10 degrees, warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Code 5253.

Finally, the Board will consider Code 5255, which is 
applicable for impairment of the femur.  A 10 percent 
evaluation is warranted for malunion of, with slight knee or 
hip disability.  A 20 percent evaluation is warranted for 
malunion of, with moderate knee or hip disability, and a 30 
percent should be applied for malunion of, with marked knee 
or hip disability.  38 C.F.R. § 4.71a. Code 5255.

The veteran underwent a VA examination in August 1998 that 
revealed he had range of motion in the right hip from zero to 
125 degrees.  At full flexion, he had some deep pain in the 
hip.  The right hip had "no extension, it adduct[ed] 30 
degrees, abduct[ed] 45 degrees, all without pain."  External 
rotation was to 60 degrees, and the examiner noted that 
internal rotation to 45 degrees caused pain.  The scar over 
the trochanter was well healed.  There was no weakness to 
movement of the right hip against resistance, and there was 
no evidence of lack of endurance or a lack of coordination 
with regard to right hip motion.  An X-ray revealed a healed 
fracture of the base of the neck of the right femur.  
Position and alignment were excellent.  The femoral head was 
intact, and there was no evidence of necrosis.  The X-ray 
also showed no evidence of any arthritis of the right hip 
joint, and the joint space was well maintained.  The examiner 
diagnosed status  post fracture of the right femoral neck and 
right pubis with residual mild limitation of motion of the 
right hip.  Further, the examiner indicated that "disability 
at this point is minimal."

The veteran submitted an August 1999 private treatment record 
in connection with his claim.  According to the treatment 
note, the veteran had a well healed scar over the lateral 
aspect of the right hip.  He was tender over the tip of the 
greater troch region on the right side.  He had symmetrical 
range of motion of the hips, and he did not appear to have 
any flexion contracture of the hips themselves.  There was no 
pain with rotation of the hips.  X-rays of the hips showed 
evidence of the old tract from the hardware in the hip, in 
addition to a healed femoral neck fracture.  He had some mild 
deformity and thickening of the proximal femur compared to a 
normal left one.  There appeared to be some slight increased 
sclerosis around the hip joint itself, although the hip joint 
appeared to be pretty well preserved.  The examiner indicated 
that there was right hip greater troch bursitis with possible 
mild hip arthritis.  The examiner believed that groin pain 
came from the hip, not the greater troch region.  An 
injection relieved 80 percent of the veteran's pain after 
about five minutes.  

The veteran also submitted an MRI report from September 1999; 
the MRI report showed moderate joint effusion and there was 
thinning and an abnormal signal intensity within the 
articular cartilage of the patella, especially along the 
lateral facet centrally.  The examiner said there was a 
significant defect within the cartilage in that region.  
Also, although there was no meniscal tear, the MRI showed 
mild joint effusion and no ligamentous abnormality.  The 
examiner's impression was chondromalacia patellae and joint 
effusion.

An October 1999 RO hearing transcript shows that the veteran 
was mostly concerned with hip pain and the August 1999 
finding of possible arthritis.  The veteran said that he had 
been bothered in the right hip during very physical work in 
construction, and his right hip would become stiff when he 
sat for about four hours in his machine shop.  He said he 
often limped because of the service-connected disorder, and 
he noted that his VA joints examination was performed in a 
hasty manner.  The veteran indicated that he did not take any 
medication for the right hip, but he had been injected with 
Cortisone on one occasion because of the pain.  The veteran 
further reported that the hip had cramping and there was some 
difficulty driving an automobile.

After weighing all of the evidence, which included the VA 
examination report, the private treatment records, and the 
veteran's sworn testimony, the Board concludes that an 
evaluation in excess of 10 percent is not warranted under the 
applicable Diagnostic Codes.  The veteran has possible 
arthritis in his right hip, but he is already receiving a 
compensable evaluation.  Code 5003 provides that a 10 percent 
evaluation is warranted when there is noncompensable 
limitation of motion of the specific joint involved, to be 
combined, not added.  The August 1998 VA examination report 
reflects that the veteran had full range of motion in the 
right hip.  As such, the limitation of motion in the right 
hip is noncompensable.  Code 5003, however, does not provide 
an evaluation in excess of 10 percent for this situation 
because the veteran is receiving a compensable evaluation.  
As emphasized by Note (1), the ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  Moreover, the diagnosis was for 
"possible" arthritis, which has not been definitively 
diagnosed, and the veteran is already receiving a compensable 
evaluation.

Likewise, the Code for impairment of the thigh does not 
provide for an evaluation in excess of 10 percent in the 
present case.  There is no evidence of limitation of 
abduction of the thigh, motion lost beyond 10 degrees.  
Adduction has been shown objectively to be 45 degrees without 
pain, and the August 1998 VA examination report shows that 
motion is not lost beyond 10 degrees.  In fact, the examiner 
at that time characterized the veteran's residual limitation 
of motion of the right hip as "mild."  Moreover, there is 
no evidence showing that there is nonunion of the right hip.  
Because the veteran's hip disability was  "minimal" 
according to the VA examiner in August 1998, an evaluation in 
excess of 10 percent under Code 5255 is not warranted.  The 
private medical evidence and the veteran's testimony are not 
sufficient to overcome the findings of the August 1998 VA 
examination report.  The August 1999 treatment record shows 
that the veteran had right hip greater troch bursitis with 
possible mild hip arthritis, but the hip joint was pretty 
well preserved and there was symmetrical range of motion of 
the hips.  There is no evidence to indicate that there is any 
limitation of motion of the left hip or that there is any 
reduction in the range of motion of the right hip, and the 
private treatment record reflected that there was no pain on 
rotation of the hip.  The veteran has testified as to 
stiffness and pain, and he is competent to testify as to his 
symptoms, but the objective evidence does not show more than 
slight hip disability under Code 5255.  In light of the 
clinical findings, the Board finds that an evaluation in 
excess of 10 percent is not warranted by the preponderance of 
the evidence.  The Board has considered the benefit-of-the-
doubt rule, but that doctrine is not presently for 
application as the preponderance of evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right hip disorder is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

